Case 6:16-cv-00715-ILRL-MBN Document 54 Filed 01/22/19 Page 1 of 1 PageID #: 919



                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA

 SETH MATURIN, ET. AL.                                       CIVIL ACTION

 VERSUS                                                      NO. 16-715

 NATURE WORKS, ET. AL.                                       SECTION: "B"(5)

                                    JUDGMENT

       In   a   separate    Order   and   Reasons,    this    Court   granted

 Defendants’ Motion for Summary Judgment (Rec. Doc. 29) dismissing

 all of Plaintiffs’ claims with prejudice. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that all claims in the

 above-captioned matter are hereby DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 22nd day of January, 2019.




                                     __________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE
